Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-9 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (US 2017/0322323) in view of Wang et al (CN105405979), an English computer translation (CT) is provided, and Teramoto et al (US 2008/0015240).
	Fisher et al teaches a method of forming a lead halide perovskite comprising: dissolving an organic halide precursor (Methylammonium iodide (MAI)) in a polar protic solvent (methanol); dissolving a lead halide precursor (PbI2) in the solvent to form a reaction solution; reacting the organic halide precursor and the lead halide precursor at a reaction temperature; and precipitating lead halide perovskite crystals. ([0085], [0088], [0153], [0182]). Fisher et al teaches removing the solvent by evaporation under inert conditions and drying in an inert gas stream ([0088], [0152]-[0153]). Fisher et al teaches precipitating lead halide perovskite crystals free of a substrate (See Figs 5-7; [0085]).
	Fisher et al does not explicitly teaches reacting at a reaction temperature of the solvent’s boiling point.
3NH3X) dissolving in a solvent C to form a precursor solution, and heating the precursor solution to a predetermined temperature and precipitate crystals in the precursor solution (CT pgs 1, 3, 4, and 5). Wang et al teaches the precursor solution is heated a predetermined temperature so that the solution is in a stable supersaturation state and solute crystal nucleation is promoted, and heating to 40 to 80°C (Step 3, pg 4-5), which clearly suggests that temperature is a result effective variable. Wang et al also teaches crystals are precipitated in the precursor solution as temperature is increased and does not teach using a seed (See CT pg 3).
	Referring to claims 1 and 9, It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fisher et al by optimizing the solution temperature by conducting routine experimentation of a result effective variable to promote nucleation, as taught by Wang et al, to obtain the optimal reaction temperature of the solvents boiling point. (MPEP 2144.05).
	The combination of Fisher et al and Wang et al teaches mixing a raw material A and raw material B, dissolving in a solvent C to form a precursor solution, and heating the precursor solution to a predetermined temperature and precipitate crystals in the precursor solution, and the precursor solution is heated a predetermined temperature so that the solution is in a stable supersaturation state and solute crystal nucleation is promoted. The combination of Fisher et al and Wang et al does not explicitly teach the reaction solvent has a concentration of organic halide precursor plus lead halide precursor of at least 40 wt%.

Changes in concentration are prima facie obvious (MPEP 2144.04) and concentration is a result effective variable, as evidenced by Teramoto. (MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Fisher et al and Wang et al by optimizing the concentration of reactants and solvents by conducting routine experimentation to obtain a solvent has a concentration of organic halide precursor plus lead halide precursor of at least 40 wt%. (MPEP 2144.05).
Referring to claim 2-4, and 13-15, the combination of Fisher et al, Wang et al and Teramoto teaches MAI and PBI2. 
Referring to claim 5 and 16, the combination of Fisher et al, Wang et al and Teramoto teaches the starting materials lead-II-halide and a suitable ammonium halide, for example, methylammonium iodide present in substantially the same stoichiometric ratio (Fischer [0182]), which clearly suggests a 1:1 ratio. Furthermore, changes in concentration are prima facie obvious (MPEP 2144.04) and concentration is a result effective variable. (MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Fisher et al, 
Referring to claim 11, the combination of Fisher et al, Wang et al and Teramoto teaches all of the limitations of claim 11, as discussed above, except the combination of Fisher et al, Wang et al and Teramoto does not explicitly teach a tetragonally oriented lead halide perovskite crystal. The combination of Fisher et al, Wang et al and Teramoto teaches a substantially similar method of dissolving the same precursors taught by applicant and precipitating the same perovskite crystal; therefore a similar method would be expected to produce a perovskite crystal having the same tetragonally oriented crystal structure.
Referring to claim 6 and 12, the combination of Fisher et al, Wang et al and Teramoto teaches methanol which is known to have boiling point of about 60°C.
Referring to claim 7-8, 17, the combination of Fisher et al, Wang et al and Teramoto teaches evaporating the solvent under an inert atmosphere.
Referring to claim 11, see the remarks above.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (US 2017/0322323) in view of Wang et al (CN105405979), an English computer translation (CT) is provided, and Teramoto et al (US 2008/0015240), as applied to claim 1, and further in view of Vak et al (US 2017/0338045).
The combination of Fisher et al, Wang et al and Teramoto teaches all of the limitations of claim 18, as discussed above, except the alcohol solvent comprises 1-
In a method of making perovskite, Vak et al teaches typical polar protic solvents include isopropanol, n-butanol, isobutanol, and methanol, or combinations thereof ([0015]-[0020]), which clearly suggests 1 butanol or 2 butanol.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Fisher et al, Wang et al and Teramoto by using 1-butanol or 2-butanol, because Vak et al teaches butanol and methanol are equivalent polar solvent and substituting equivalents known for the same purpose is prima facie obvious (MPEP 2144.06).

Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive.
Applicant’s argument that Wang teaches the formation of a single crystal structure, not the precipitation of a crystal without a substrate is noted but not found persuasive. Wang et al clearly teaches crystals are precipitated in the precursor solution as temperature is increased and does not teach using a seed (See CT pg 3). Wang et al teaches crystal are precipitated in a precursor solution, it is unclear the basis of applicant’s argument. Furthermore, Fisher et al teaches precipitating lead halide perovskite crystals free of a substrate (See Figs 5-7; [0085]).
Applicant’s argument that the combination of Fisher and Wang would not result in the recited method is noted but not found persuasive. First, this is mere attorney 2 at 60°C for 48 hrs however there is no time required in the claimed invention, thus the argument is not commensurate in scope with the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714